Citation Nr: 0517035	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a sinus disorder, to 
include sinusitis and rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to the benefit 
currently sought on appeal.  In August 2003, the Board 
remanded the claim for further development.  The RO undertook 
such development and issued a supplemental statement of the 
case in March 2005.  The case was then returned to the Board.


FINDING OF FACT

The evidence does not demonstrate that the veteran suffers 
from a sinus disorder.


CONCLUSION OF LAW

A sinus disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for a sinus disorder.  In this 
context, the Board notes that a substantially complete 
application was received in June 1998 and adjudicated in 
October 1998, prior to the enactment of the VCAA.  During the 
course of the appeal, however, the Board remanded the claim 
so that proper notice could be given the veteran.  In April 
2004, the Appeals Management Center (AMC) provided notice to 
the veteran regarding the VA's duties to notify and to 
assist.  Specifically, the AMC notified the veteran of 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In March 
2005, the AMC readjudicated the claim based on all the 
evidence, without taint from prior adjudications.  Therefore, 
the Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the April 2004 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  He has undergone two 
VA examinations in conjunction with his claim.  Additionally, 
all VA outpatient records have been secured.  The veteran has 
not indicated that he has been treated by private physicians.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that he incurred a sinus disorder in 
service, at least in part as a result of suffering a broken 
nose.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137. 

In a recent opinion, VA's General Counsel held, in part, that 
38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 
to the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
The General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed. VAOPGCPREC 3-2003 (2003).  

The Board also notes that the Court of Appeals for the 
Federal Circuit reached the same conclusion in 2004, by 
holding that "the government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111."  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  The Court went 
further to hold that "if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection" rather than for 
service-connected aggravation.  Id. 

The Board notes that under 38 C.F.R. § 3.304(b)(1), a history 
alone does not constitute a notation for purposes of the 
presumption.  However, it will be considered with other 
clinical observations made at the time of the examination.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service medical records show that upon entry in May 1957, the 
veteran reported a history of sinusitis.  The reviewing 
examiner indicated on the May 1957 report of medical history 
that sinusitis was not considered disqualifying.  The Board 
observes that although the veteran reported having sinusitis 
upon entrance into service, this disorder was not "noted" 
for purposes of the presumption of soundness upon the 
entrance examination in May 1957, as the examination of the 
sinuses and nose was normal.  See 38 C.F.R. § 3.304(b)(1).  
Therefore, the presumption of soundness applies, and the 
claim is one for service connection, rather than for 
aggravation. 

Service medical records also reveal that the veteran reported 
to sick call for complaints of cold and sinus congestion on 
four occasions.  The April 1961 separation examination, 
however, evaluated the nose and sinuses as normal.  No 
further findings referable to the sinuses were made.

The initial post service indication of a sinus disorder is in 
a July 1998 VA examination that noted the veteran's complaint 
of sinusitis since his service in the military, characterized 
by blockage and occasional bleeding.  Upon examination, to 
include an x-ray of the sinuses, no evidence of sinusitis was 
found.  A diagnosis of mild recurrent rhinitis was noted.

VA outpatient clinical records from July 1998 to February 
2003 disclose that the veteran had carried a diagnosis of 
allergic rhinitis as late as April 2001, and had been 
prescribed a nasal spray.  However, these clinical records 
fail to show complaints of any active sinus disorder, or 
treatment thereof.  

The veteran underwent further VA examination in April 2004.  
The veteran reported a history of sinusitis.  Examination 
revealed a 30 percent obstruction of the left naris and 20 
percent obstruction of the right naris due to the broken nose 
in service.  The diagnoses noted were "inhalant allergies 
and recurrent sinusitis."  The medical opinion offered 
indicated  that it was as likely as not that the veteran's 
current medical diagnoses are related to the condition which 
he developed while on active duty.  However, the Board notes 
that the computed tomography scan of the sinuses interpreted 
several days after the examination and opinion demonstrated 
"no evidence of acute or chronic sinusitis."  Further, 
there was "normal development of the paranasal sinuses with 
no congenital abnormality or variant to predispose the 
patient to chronic sinusitis."

It appears to the Board that the April 2004 diagnosis of 
sinusitis and the accompanying opinion relating it to the 
veteran's service is wholly based on the veteran's reported 
history.  The Court has held that the Board may discount 
medical opinions that amount to general conclusions based on 
history furnished by the claimant and that are unsupported by 
the clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Here, the clinical evidence, in the form of two 
VA medical examinations and concurrent outpatient treatment 
records, does not reveal any active sinus disorder.  

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection for a 
sinus disorder is not warranted. 

ORDER

Entitlement to service connection for a sinus disorder, to 
include sinusitis and rhinitis, is denied.

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


